DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 7, and 16 in the amendment filed on 05/26/2022.
The claims 1-18 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  Claim 7 recites “a computer-based system” (software) comprising “a software-based assessment module” (software); “a software-based financial and resource readiness module” (software); “a software-based discovery module” (software); “a software-based cloud architecture creation module” (software); “a software-based planning and analysis module” (software); and “a software-based migration module” (software). The system fails the definition of a machine within the meaning of 35 U.S.C. 101.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the metes and bounds of "computer-readable medium” is not clear in the specification, the "computer-readable medium" is interpreted to include a transmission type medium; as such the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore the claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not combination of substances and therefor not a composition of matter.  Since the specification does not boundaries for the definition of “computer-readable medium” to be non-transitory, the USPTO guidelines state it is not acceptable to just add “physical” or “tangible” to CRM claims to overcome § 101 rejections, nor is it acceptable to simply add “storage” absent support in the original disclosure. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US Publication No. 2014/0122577 A1) in view of Bijani et al (US Publication No. 2017/0017505 A1).
With respect to claim 1, Balasubramanian teaches a computer-based method for migrating source local computer network applications to a target cloud operating environment using a migration planning and assessment (MPA) application (Abstract), comprising: assessing the readiness of the source local computer network applications for migration to the cloud at least in part through the use of the automated migration planning and assessment (MPA) application (paragraph 0005; 0012; 0014; 0052 disclose assessing current enterprise applications for readiness for migrating to target cloud); discovering source local computer network applications that may qualify for migration to the cloud (paragraph 0032-0040; 0079; 0018-0116 disclose looking or evaluating the application landscape to reference applications to be migrated); based on the discovery step, creating a suitable target cloud architecture for applications selected for migration (paragraph 0052; 0057; Fig. 2 disclose create one or more cloud architectures for an application reference architecture to how applications will eventually look and work on the target cloud platform);  prior to migration, preforming a planning analysis to facilitate a successful migration to the created target cloud architecture migrating selected applications to the target cloud computing environment based on the outcome of the planning analysis (paragraph 0005; 0052; 0057; 0083-0084; 0114; Fig. 2 disclose analysis to provide a roadmap on how and when each application of the current applications is updated to this reference architecture for an efficient and a factory oriented migration).
Balasubramanian does not explicitly disclose determining a financial and resource readiness for migration including cost of migration and client resources required for a desired result.
However, Bijani teaches determining a financial and resource readiness for migration including cost of migration and client resources required for a desired result (Table 1; paragraph 0058; 0062; 0063 disclose recommendations for applications migration to the cloud based on business value, cost, and hardware resources) in order to provide an efficient analysis of the migration (Abstract).  Therefore, based on Balasubramanian in view of Bijani, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bijani to the system of Balasubramanian in order to provide an efficient analysis of the migration.

With respect to claim 4, Balasubramanian teaches wherein migrating selected applications to the target cloud computing environment is accomplished, at least in part, through grouping or stacking (paragraph 0032; 0041; 0085 disclose migrating applications from the current applications based on categories for application score depending on reference architecture).

With respect to claim 5, Balasubramanian teaches wherein target cloud architecture is optimized based on a review process before the migration is substantially complete (paragraph 0032; 0041; 0085 disclose migrating applications from the current applications based on review for what is needed and not).

With respect to claim 6, Balasubramanian teaches wherein the readiness assessment is based on the organization as a whole (paragraph 0052).

The limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 10 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Claims 2, 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US Publication No. 2014/0122577 A1) in view of Bijani et al (US Publication No. 2017/0017505 A1), and further in view of Vukovic et al (US Publication No. 2020/0264919 A1).
With respect to claim 2, Balasubramanian discloses the claimed subject matter as discussed above except wherein migrating selected applications to the target cloud computing environment is based, at least in part on artificial intelligence.
However, Vukovic teaches wherein migrating selected applications to the target cloud computing environment is based, at least in part on artificial intelligence (paragraph 0019; 0098; 0099; 0088 disclose pattern-based AI planner generating plan for migrating applications to a target/cloud environment) in order to efficiently generate a pattern-based migration plan (Abstract).  Therefore, based on Balasubramanian in view of Vukovic, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Vukovic to the system of Balasubramanian in order to efficiently generate a pattern-based migration plan.

With respect to claim 3, Balasubramanian discloses the claimed subject matter as discussed above except wherein migrating selected applications to the target cloud computing environment is accomplished, at least in part, in waves.
However, Vukovic teaches wherein migrating selected applications to the target cloud computing environment is accomplished, at least in part, in waves (paragraph 0059-0061; 0088; 0099 disclose wave plan for migrating applications to a target/cloud environment) in order to efficiently generate a wave-based migration plan (Abstract). Therefore, based on Balasubramanian in view of Vukovic, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Vukovic to the system of Balasubramanian in order to efficiently generate a wave-based migration plan (Abstract).

The limitations of claim 8 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 9 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
8/15/2022